1
2
3
4
5
6
7
8
9                   UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA
11
12   WITOLD KOWBEL,                Case No. 2:19-CV-02088 JAK (ASx)
13
             Plaintiff,
14                                 JUDGMENT
15                 v.              JS-6: Case Terminated
16
     UNIVERSITY OF SOUTHERN
17   CALIFORNIA and AINSLEY
18   CARRY,

19           Defendants.
20
21
22
23
24
25
26
27
28


                                -1-
1          WHEREAS, on October 22, 2019, the motion of Defendants University of
2    Southern California and Ainsley Carry to dismiss Plaintiff Witold Kowbel’s
3    Complaint was granted with prejudice;
4          WHEREAS, on November 1, 2019, Plaintiff filed a notice of appeal, which
5    the Court later determined precluded the entry of judgment; and
6          WHEREAS, on December 9, 2019, the Ninth Circuit remanded to this Court
7
     for the limited purpose of considering Plaintiff’s objections to the proposed
8
     judgment and entering final judgment;
9
           NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND DECREED
10
     AS FOLLOWS:
11
            (1)   Judgment is entered in favor of Defendants and against
12
           Plaintiff;
13
14         (2)    Plaintiff shall take nothing from Defendants;

15         (3)    The action is dismissed on the merits against Defendants; and
16         (4)    Defendants may seek to recover their costs in an amount to be
17         determined by the filing and approval of the appropriate application.
18         The amount determined may be subject to a tax and/or interest at the
19         legal rate as provided by law.
20
           IT IS SO ORDERED.
21
22
23
     Dated: December 11, 2019
24                                     JOHN A. KRONSTADT
25                                     UNITED STATES DISTRICT JUDGE
26
27
28


                                             -2-
